This office action is in response to the amendments filed on 03/05/2021. Claims 1-5, 7-10, 12-20 are currently pending in the application. 
Allowable Subject Matter
Claims 1-5, 7-10, 12-20 are allowable in light of the Applicant's argument and in light of the prior art made of record. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Gencarella on 03/11/2021.

The application has been amended as follows: 
1. (currently amended) A method comprising: 
writing and reading through a communication channel to and from flash memory of each of a plurality of flash memory devices and a static random-access memory (SRAM) register of each of the plurality of flash memory devices; 
analyzing errors in read data from the reading from the flash memory and the SRAM registers through the communication channel, to distinguish among flash memory errors, SRAM register errors, and communication channel errors; at a same bit location across a plurality of reads of flash memory of a flash device that does not appear in reads of the SRAM register of the flash device; 
identifying types of errors among flash memory errors, SRAM register errors, and communication channel errors, based on the analyzing; mapping around one of the plurality of flash memory devices based on an indication of at least one error and type of error from the read data.  
2. (previously presented) The method of claim 1, wherein the analyzing errors comprises: detecting a stuck bit across reads of a plurality of SRAM registers the stuck bit indicative of a communication channel error.  
3. (previously presented) The method of claim 1, wherein the analyzing errors comprises: detecting a stuck bit across a plurality of reads of an SRAM register that does not appear in reads of other SRAM registers the stuck bit indicative of an SRAM register.  
4. (previously presented) The method of claim 1, wherein the analyzing errors comprises: detecting a stuck bit across a plurality of reads of flash memory of a flash memory device that does not appear in reads of flash memory of other flash memory devices the stuck bit indicative of a flash memory error.  
5. (original) The method of claim 1, wherein the writing and reading to and from the SRAM register comprises writing and reading a plurality of patterns to and 
6. (cancelled)  
7. (Previously presented) The method of claim 1, further comprising: determining the stuck bit indicates a flash memory error, based on the detecting.  
8. (previously presented) A tangible, non-transitory, computer-readable media having instructions thereupon which, when executed by a processor, cause the processor to perform a method comprising: 
writing through a communication channel to flash memory of each of a plurality of flash memory devices and a static random access memory (SRAM) register of each of the plurality of flash memory devices; 
reading through the communication channel, the flash memory of each of the plurality of flash memory devices and the SRAM registers of each of the plurality of flash memory devices; 
analyzing errors in read data from the reading from the flash memory and the SRAM registers through the communication channel, to distinguish among flash memory errors, SRAM register errors, and communication channel errors, the analyzing comprising detecting a stuck bit at a same bit location across a plurality of reads of flash memory of a flash memory device that does not appear in reads of flash memory of other flash memory devices; and 
indicating at least one type of error comprising a flash memory error, an SRAM register error or a communication channel error, wherein the writing and reading to and from the SRAM register comprises writing and reading a plurality of patterns to and from the SRAM register without persisting the plurality of patterns to flash memory.  

9. (previously presented) The computer-readable media of claim 8, wherein the analyzing comprises: detecting a stuck bit at a same bit location across reads of a plurality of SRAM registers the stuck bit indicative of the communication channel error.  
10. (previously presented) The computer-readable media of claim 8, wherein the analyzing comprises: detecting a stuck bit at a same bit location across a plurality of reads of an SRAM register that does not appear in reads of other SRAM registers the stuck bit indicative of the SRAM register error.  
11. (cancelled)  

12. (previously presented) The computer-readable media of claim 8, further comprising: determining the stuck bit indicates the flash memory error, based on the detecting.  

13. (previously presented) The computer-readable media of claim 8, wherein the analyzing comprises: detecting a stuck bit at a same bit location across a plurality of reads of flash memory of a flash device that does not appear in reads of the SRAM register of the flash device, the stuck bit indicative of the flash memory error.  

14. (Currently amended) A storage system having self-diagnostics, comprising: 
a plurality of flash memory devices each having a static random-access memory (SRAM) register and flash memory; 
a communication channel coupled to the plurality of flash memory devices; and 
a diagnostics module configurable to: 
write through the communication channel to the flash memory of each of the plurality of flash memory devices; 
read, through the communication channel, the flash memory of each of the plurality of flash memory devices; 
write through the communication channel to the SRAM register of each of the plurality of flash memory devices; 
read, through the communication channel, the SRAM register of each of the plurality of flash memory devices; 
analyze errors in read data from the flash memories and the SRAM registers, to distinguish among flash memory errors, SRAM register errors, and communication channel errors; and the analyzing comprising detecting a stuck bit at a same bit location across a plurality of reads of flash memory of a flash device that does not appear in reads of the SRAM register of the flash device; 

indicate at least one error and type of error comprising a flash memory error, an SRAM register error or a communication channel error, wherein the diagnostics module is configurable to cooperate with address translation to map around one of the plurality of flash memory devices, or a portion thereof, based on indicating the at least one error and type of error.  

15. (previously presented) The storage system of claim 14, wherein to analyze, the diagnostics module is configurable to: detect a stuck bit at a same bit location across reads of a plurality of SRAM registers the stuck indicative of a communication channel error.  

16. (previously presented) The storage system of claim 14, wherein to analyze, the diagnostics module is configurable to: detect a stuck bit at a same bit location across a plurality of reads of an SRAM register that does not appear in reads of other SRAM registers the stuck bit indicative of an SRAM register error.  

17. (previously presented) The storage system of claim 14, wherein to analyze, the diagnostics module is configurable to: detect a stuck bit at a same bit location across a plurality of reads of flash memory of a flash memory device that does not appear in reads of flash memory of other flash memory devices the stuck bit indicative of a flash memory error.  
18. (original) The storage system of claim 14, wherein to write to the SRAM register, the diagnostics module is configurable to writing a plurality of patterns to the SRAM register without persisting the plurality of patterns to flash memory.  

19. (previously presented) The storage system of claim 14, wherein to analyze, the diagnostics module is configurable to: detect a stuck bit at a same bit location across a plurality of reads of flash memory of a flash device that does not appear in reads of the SRAM register of the flash device.  

20. (previously presented) The storage system of claim 14, further comprising: determine the stuck bit indicates a flash memory error, based on the detecting.

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
The elements of independent Claims 1, 8 and 14 were neither found through a search of the prior art nor considered obvious by the Examiner. In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in context of their claims as a whole:
Claims 1, 8 and 14: “…analyzing errors in read data from the reading from the flash memory and the SRAM registers through the communication channel, to distinguish among flash memory errors, SRAM register errors, and communication channel errors, the analyzing comprising detecting a stuck bit at a same bit location across a plurality of reads of flash memory of a flash memory device that does not appear in reads of flash memory of other flash memory devices; and indicating at least one type of error comprising a flash memory error, an SRAM register error or a communication channel error, wherein the writing and reading to and from the SRAM register comprises writing and reading a plurality of patterns to and from the SRAM register without persisting the plurality of patterns to flash memory. .…”;

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892. 

Reference Amiri teaches a method for biasing read voltage for flash memory in a storage system, performed by the storage system, is provided. The method includes tracking bit flips in a first direction and bit flips in a second direction in data reads of the flash memory in the storage system, based on error correction of the data reads.

Reference Parle teaches a Method to verify proper operation of battery monitor shift register(s). The method may be implemented on an individual battery monitor or within a system of battery monitors. Battery monitor shift register(s) may be configured to store predetermined test patterns upon start up or reset.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI PATEL whose telephone number is (571)270-3902. The examiner can normally be reached on Monday to Friday,6am-3:30pm EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. Application/Control Number: 


/KAMINI B PATEL/Primary Examiner, Art Unit 2114